DETAILED ACTION
	This Office action is in response to RCE received December 31, 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  those steps that are included in a nanoimprint lithographic process to form a pattern as stated in the preamble of the claim, as supported in the specification as originally filed.  These steps include positioning a film between the surface of a template and the substrate, irradiating or heating the film to cure it, separating the template and the pattern forming material to leave a patterned image on the substrate, etc.
Correction is necessary to overcome the rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3, 6-11, and 13-17 are rejected under 35 U.S.C. 102 (a) as being clearly anticipated by CARTER et al (2009/0011141).

    PNG
    media_image1.png
    558
    667
    media_image1.png
    Greyscale

CARTER et al anticipates the claimed invention at Example 1 on page 7, par. [0055] – [0059], wherein the relevant parts are shown here:

    PNG
    media_image2.png
    746
    365
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    193
    418
    media_image3.png
    Greyscale

CARTER et al report a puddle of 3-methacryloxypropyltrimethoxysilane applied to the entire PHEMA surface wherein the silicon is seen as the claimed organometallic compound which absorbs into the photopolymer resin like the method as reported in claim 1.  As a Group 14 element, the silicon is seen to be the same group as metals, germanium, tin and lead.  Further an ethoxylated bisphenol A dimethacrylate which meets the claimed first monomer having first and second end groups which are acrylic groups is reported in the example.  
Example 1 discloses a nanoprinting process wherein on the substrate, the composition is exposed to form a pattern, etched with an oxygen plasma and deposited with gold which absorbs onto the patterned areas, see the blocked area.
None of the claims above are allowable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-19 are rejected under 35 U.S.C. 103 as being unpatentable over CARTER et al (2009/0011141).
The claimed invention has been recited above and is included by reference:
CARTER et al has been reported above, however the reference lacks the use of a triacrylate monomer in the working example, a heating process as recited in claim 12, and the etching with an ingredient having fluorine, chlorine and carbon.
Paragraph [0033] report the suitable monomers which include triacrylate monomers as seen here:
    PNG
    media_image4.png
    829
    411
    media_image4.png
    Greyscale

And paragraph [0037] report the use of thermal or photochemical polymerization of the composition containing the monomers.
prima facie obvious to one or ordinary skill in the art at the time of the invention to use any of the monomers components such as a trimethylolpropane (trimethacrylate) in Example 1 for the polymerizable composition and thermally heat the composition for polymerization while etching with an appropriate plasma to include CF4 and other conventional etching formulations for nanoimprint lithography reported in CARTER et al with the reasonable expectation of success in imprinting lithography without strong solvents.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art references of record lack the claimed trimethyl aluminum metal absorbing compound as recited in claim 20.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KODAMA et al (2013/0120485) disclose a method using a nanoprinting system wherein a photocurable composition is coated on a substrate and a nanoimprinting stamper is pressed onto the substrate and irradiated. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J.Chu
March 25, 2021